     Case 3:20-cv-00591-MMD-CLB Document 10 Filed 02/02/21 Page 1 of 1



1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5     ROBERT JOHNSON,                                Case No. 3:20-cv-00591-MMD-CLB
6                                     Petitioner,                  ORDER
             v.
7
      WILLIAM GITTERE, et al.,
8
                                  Respondents.
9

10           Good cause appearing, it is hereby ordered that Respondents’ first Motion for
11   Enlargement of Time (ECF No. 9) is granted. Respondents have until April 2, 2021, to
12   answer or otherwise respond to the petition for writ of habeas corpus (ECF No. 7) in this
13   case.
14           DATED THIS 2nd Day of February 2020.
15

16

17
                                             MIRANDA M. DU
18                                           CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
